10Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-10 and 12-21 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A method comprising: responsive to receiving user input to activate an airplane mode of a mobile computing device: disabling a first wireless protocol; determining, based on activity of a media session, whether to maintain an enabled state of a second wireless protocol of the mobile computing device, wherein the mobile computing device is configured to stream audio data associated with the media session to an audio sink device via the second wireless protocol; and selectively maintaining the enabled state of the second wireless protocol based on the determination.”
 	Examiner has found prior art in the same field of endeavor in Varoglu (US 2011/0241827 A1) and  
 	Varoglu teaches a system for automated change of an operating mode of a wireless device where a second mode of operation may include an “airplane” mode, wherein communication to external devices is terminated for the duration of the airplane mode. Moreover, a third mode of operation may include a slightly altered mode, such as a "car" mode, wherein cellular communications are available but restricted to only Bluetooth wireless headphone usage, or speaker phone functions. The car mode, or any other operation mode of the wireless device 130, may be customized to comply with federal, regional or local regulations and/or laws. (see abstract and par. 0074). 

Furthermore, claims 1-10 and 12-21 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648